Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-3, 5, 7-22 are pending in the case. 
Claim(s) 4 and 6 have been cancelled. 
Claims 21 and 22 are new.
This action is responsive to the Amendment filed on 3/15/2022. 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/15/2022 has been entered. 

Response to Arguments
Applicant’s arguments and amendments with regards to the 35 U.S.C. § 103 rejection of claim(s) 1-20 have been considered, but are not persuasive. Applicant argues that the cited references fail to teach the new limitations in the current amended claims.
Applicant’s arguments do not apply to the current rejection; examiner has relied on new reference(s) Allison (US 10552525 B1) in the current rejection below, to teach the new limitations in the current amended claims. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 7-20, 22 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Ammar (US 20200364451 A1), in view of Allison (US 10552525 B1).

Regarding claim 1, Ammar teaches a method for automatically tagging fields of a target document, comprising (Ammar [55-57]): 
accessing a training set of data comprising documents each with a set of tagged fields within the document, each tagged field corresponding to a portion of the document; training a machine learned model using the training set of data, the machine learned model configured to identify, for each of one or more fields within a document, a portion within the document corresponding to the field (Ammar [55-57] training documents are used to generate a machine learning (ML) model for tagging document sections as fields); 
applying the machine learned model to the target document to identify portions of the target document corresponding to the fields of the target document; and for each field of the target document: identifying text of the target document associated with the identified portion of the target document corresponding to the field; performing natural language processing on the identified text to identify a field type of the field; and automatically modifying… the target document to include a tag identifying the portion of the target document corresponding to the field and the identified field type of the field… (Ammar (18, 42, 57, 74, 78) ML model is applied to determine fields within document, apply natural language processing to identify field type and tag document sections for fields).

Ammar does not specifically teach automatically modifying viewable content of the target document to include a tag identifying the portion of the target document corresponding to the field and the identified field type of the field, the tag visually indicating to a user to further modify the document within the field, the tag's visual indication varying depending on the identified field type.
However Allison teaches automatically modifying viewable content of the target document to include a tag identifying the portion of the target document corresponding to the field and the identified field type of the field, the tag visually indicating to a user to further modify the document within the field, the tag's visual indication varying depending on the identified field type (Allison Col 8 line 64- Col 9 line 13, Col 9 lines 24-26, 50-61, Col 10 lines 1-16, 40-49, Col 10 line 61- Col 11, line 6, Figs. 8A-8F and Fig. 9, document field types (contextual tag for field) are determined and added to document, document field types may be displayed to user when user interacts with field or field menu (tag information is shown by displaying field type for confirmation or for update)).
It would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention, to have incorporated the concept taught by Allison of automatically modifying viewable content of the target document to include a tag identifying the portion of the target document corresponding to the field and the identified field type of the field, the tag visually indicating to a user to further modify the document within the field, the tag's visual indication varying depending on the identified field type, into the invention suggested by Ammar; since both inventions are directed towards identifying fields within a document, and incorporating the teaching of Allison into the invention suggested by Ammar would provide the added advantage of incorporating field types into a document and allowing a user to view field type suggestions for confirmation or update, and the combination would perform with a Allison Col 8 line 64- Col 9 line 13, Col 9 lines 24-26, 50-61, Col 10 lines 1-16, 40-49, Col 10 line 61- Col 11, line 6, Figs. 8A-8F and Fig. 9).

Regarding claim 2, Ammar and Allison teach the invention as claimed in claim 1 above. Ammar further teaches wherein the machine learned model is configured to: identify a bounding box for each field of the target document, the bounding box associated with location coordinates identifying a location of the bounding box within the target document; wherein identifying text of the target document associated with the identified portion of the target document corresponding to the field comprises: identifying characters within the target document and a character location for each character in the target document; and determining, based on the character locations, the characters located within a threshold distance of the location coordinates of the bounding box (Ammar (29-32, 40) fields are identified using location and bounding boxes, text for field is determined based on text being within threshold distance of box).

Regarding claim 3, Ammar and Allison teach the invention as claimed in claim 2 above. Ammar further teaches wherein the location coordinates include a starting coordinate and an ending coordinate for each bounding box, and the method further comprising: detecting over-lapping location coordinates for the bounding boxes of the target document, wherein the over-lapping location coordinates for one bounding box comprises either a starting coordinate or an ending coordinate that is located at or between the starting coordinate and the ending coordinate of another bounding box; and removing all but one of the bounding boxes with over-lapping location coordinates based on a set of predetermined rules (Ammar (30, 33) location may be based co-ordinates of box, with overlapping boxes- boxes may be discarded or combined).

Regarding claim 5, Ammar and Allison teach the invention as claimed in claim 1 above. Ammar further teaches wherein the identified field type is a text field, and for each text field of the target document: automatically modifying the target document to include an identification of text to be entered by a user in the text field based on a field sub-type of the text field (Ammar [56] fields may be tagged hierarchically and text rules may be associated with fields).

Regarding claim 7, Ammar and Allison teach the invention as claimed in claim 1 above. Ammar further teaches wherein the target document is accessed by: generating the target document to be auto-tagged within the document management system; accessing the target document to be auto-tagged, the target document stored within the document management system; or accessing the target document to be auto-tagged from a document system different than the document management system (Ammar [18] documents may be received from and stored in server(s)).

Regarding claim 8, Ammar and Allison teach the invention as claimed in claim 1 above. Ammar further teaches providing, to a device of a user, the modified target document; and receiving, from the device of the user, feedback including at least one of: approval of the modified target document (Ammar [22] user may view tagged document and provide feedback).


Claim 9 is for a medium storing instructions similar in scope to the instructions of the method of claim 1, and is rejected under the same rationale. Ammar further teaches a non-transitory computer readable storage medium comprising computer executable instructions for automatically tagging fields of a target document that when executed by one or more processors causes the one or more processors to perform operations (Ammar [19, 26, 27]).

Claims 10-16 is/are dependent on claim 8 above, is/are for a medium storing instructions similar in scope to the instructions of the method of claim(s) 2-8 respectively, and is/are rejected under the same rationale. 

Claim 17 is for a system executing instructions similar in scope to the instructions of the method of claim 1, and is rejected under the same rationale. Ammar further teaches computer system for automatically tagging fields of a target document comprising: one or more processors; and a non-transitory computer readable storage medium comprising computer executable instructions that when executed by one or more processors causes the one or more processors to perform operations (Ammar [19, 26, 27]).

Claims 18, 19, is/are dependent on claim 17 above, is/are for a system executing instructions similar in scope to the instructions of the method of claim(s) 2,3, respectively, and is/are rejected under the same rationale. 

Claim 20 is for a method performing instructions similar in scope to the instructions of the method of claim 1, and is rejected under the same rationale. 

Regarding claim 22, Ammar and Allison teach the invention as claimed in claim 1 above. Ammar does not specifically teach the identified field type of the tag displayed responsive to detecting a user interaction in relation to the tag.
However Allison teaches the identified field type of the tag displayed responsive to detecting a user interaction in relation to the tag (Allison
Claims 21 is/are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Ammar (US 20200364451 A1), in view of Allison (US 10552525 B1), and further in view of Rankin (US 20140223284 A1).

Regarding claim 21, Ammar and Allison teach the invention as claimed in claim 1 above. 
Ammar further teaches wherein performing natural language processing on the identified text to identify a field type of the field comprises …analyzing… text associated with or corresponding to the field… (Allison Col6, lines 38-43, field type may be determined based on field text proximate to the particular field).
Ammar does not specifically teach wherein performing natural language processing on the identified text to identify a field type of the field comprises applying text associated with or corresponding to the field to a further machine learned model that is trained to output the field type.
However Rankin teaches wherein performing natural language processing on … identified text…to identify an entity type … comprises applying text associated with or corresponding to the …entity…to a further machine learned model that is trained to output the field type (Rankin [27, 47, 57] machine learning model that uses natural language processing may be trained to identify attributes (type) of entities by analyzing text, Rankin [24] type of entities to be determined without requiring manual data entry by using trained machine learning models).
It would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention, to have incorporated the concept taught by Rankin of wherein performing natural language processing on … identified text…to identify an entity type … comprises applying text associated with or corresponding to the …entity…to a further machine learned model that is trained to output the field type, into the invention suggested by Ammar and Allison, so that the performing natural language processing on the identified text to identify a field type of the field comprises …analyzing… text associated with or corresponding to the field of Ammar and Allison is performed by performing natural language processing on … identified text…to identify an entity type … comprises applying text associated with or corresponding to the …entity…to a further machine learned model that is trained to output the field type as taught by Rankin so that performing natural language processing on the identified text to identify a field type of the field comprises applying text associated with or corresponding to the field to a further machine learned model that is trained to output the field type; since both inventions are directed towards identifying fields within a document using machine learning models, and incorporating the teaching of Rankin into the invention suggested by Ammar and Allison would provide the added advantage of allowing the type of entities to be determined without requiring manual data entry by using trained machine learning models, and the combination would perform with a reasonable expectation of success (Rankin [24, 27, 47, 57]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANCHITA ROY whose telephone number is (571)272-5310. The examiner can normally be reached Monday-Friday 9:30-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHEN HONG can be reached on 5712724124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


SANCHITA . ROY
Primary Examiner
Art Unit 2178



/SANCHITA ROY/Primary Examiner, Art Unit 2178